DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 10/14/2021.

Status of Claims
	In Applicant’s amendment filed on 10/14/2021, claims 1-4 and 7-14 have been amended; claims 5 and 6 are canceled; claims 1-4 and 7-14 remain pending.

Response to Arguments
Allowable Subject Matter
	Applicant argues that independent claim 1 has been amended to incorporate features of allowable dependent claim 6 and intervening claim 5, as originally filed (see Applicant’s remarks, page 11).  However, the Examiner disagrees.  The scope of claim 1, as currently presented, is significantly different and broader than the scope of claims 1, 5 and 6 as originally filed.  
For example, the amended claim 1, as currently presented, omits the original limitations related to a second image and an image such as “a reproduction unit that reproduces a second image; a transmission unit that transmits an image; and a control unit that performs switching from the first image to the second image …and causes the second image to be transmitted if a switching to be transmitted if a switching trigger is detected while the first image that is caused to be delayed by the delay processing unit is being transmitted”, as claimed in the original claim 1.  The amended claim 1, as reproduce the digest image in a period during which the second image is caused to be transmitted in accordance to the switching trigger”.
Since the scope of claim 1, as currently presented, is different and broader than the scopes of claims 1, 5 and 6 as originally filed, the amended claim 1 necessitates a new ground of rejection and, hence, is being considered accordingly.

Claim 12 has been rewritten in independent form that incorporates features of claim 1, and intervening claim 5.  Accordingly, claim 12 is also being re-considered for the same reasons described above for the amended claim 1.

Rejection Under 35 U.S.C. §101
The previous rejection of claim 14 under 35 U.S.C. §101 is withdrawn in view of Applicant’s amendment and remarks dated 10/14/2021.

Rejection Under 35 U.S.C. §112
The previous rejection of claim 13 under 35 U.S.C. §112, second paragraph, is withdrawn in view of Applicant’s amendment and remarks dated 10/14/2021.

Rejection Under 35 U.S.C. §102
Applicant’s argument for claim 1 has been fully considered and is found not persuasive.  

For example, the amended claim 1, as currently presented, omits the original limitations related to a second image and an image such as “a reproduction unit that reproduces a second image; a transmission unit that transmits an image; and a control unit that performs switching from the first image to the second image …and causes the second image to be transmitted if a switching to be transmitted if a switching trigger is detected while the first image that is caused to be delayed by the delay processing unit is being transmitted”, as claimed in the original claim 1.  The amended claim 1, as currently presented, further omits the original limitation previously recited in claim 5 such as “wherein the control unit causes the reproduction unit to reproduce the digest image in a period during which the second image is caused to be transmitted in accordance to the switching trigger”.
Since the scope of claim 1, as currently presented, is different and broader than the scopes of claims 1, 5 and 6 as originally filed, the amended claim 1 represents new ground of rejection and, hence, is being considered accordingly.
For the current rejection of claim 1 under 35 U.S.C. §102 as being anticipated by U.S. 2009/0144785 (hereinafter, “Walker”), please see current rejection for claim 1 below in “Claim Rejections – 35 U.S.C. §102” section.

Rejection Under 35 U.S.C. §103
Claim 7 - Applicant’s arguments with respect to claim 7 have been considered but are found not persuasive.  First, the Examiner notes that the amended claim 1 necessitates a new ground of rejection.  The Examiner further notes that Walker also teaches the subject matter recited in claim 7.  In particular, Walker teaches the CPU is configured to record, in memory, the first image (see Walker Fig. 1B, para. [0032] and [0038]:  in step 152, the live event (first image) is recorded in a memory of the Broadcast Computer 102).  Walker further teaches the digest image is generated using the first image after the record of a frame of the first image (see Fig. 1B and para. [0038]: in step 160 (after the record of a frame of the live event in step 152), the modified media (the digest image) is generated using the live media (using the first image)).  For the reasons described herein, Applicant’s arguments with respect to claim 7 is found not persuasive.

Claim 10 - Applicant’s arguments with respect to claim 10 have been considered but are found not persuasive.  First, the Examiner notes that the amended claim 1 necessitates a new ground of rejection.  Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For example, Applicant merely argues that “dependent claim 10 recites subject matter not described or suggested by any of the cited references, whether taken individually or in 

Claim Objections
Claim 14 is objected to because the claims recite contingent limitations in a method claim.  In this case, claim 14 recites a method having the contingent limitation “transmitting the digest image if a switching trigger is detected while the delayed first image is being transmitted”. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04 (II).
In this case, the invention of claim 13 can be practiced without the condition “if a switching trigger is detected while the delayed first image is being transmitted” happening.  That is, the broadest interpretation of the method of claim 13 does not 
Appropriate correction is required.
Examiner’s Note:  to avoid interpretation of contingent limitation in claim 14, the Examiner suggests that Applicant replaces the contingent limitation “transmitting the digest image if a switching trigger is detected while the delayed first image is being transmitted” with “detecting a switching trigger while the delayed first image is being transmitted; and transmitting the digest image in response to the detecting of the switching trigger”.

Claims 13 and 14 are also objected to because of the following informalities:  the claims recite the limitation “switching from the first image to the reproduce digest image” twice.  Appropriate correction is required.

Allowable Subject Matter
Claim 12 is allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Walker et al. (US 2009/0144785), hereinafter “Walker”.
Claim 1 – Walker discloses an image transmission apparatus (Fig. 1A) comprising:
a memory [Fig. 1A and ¶0032 (e.g., memory of the Broadcast Computer 102); and
a central processing unit (CPU) [Fig. 1A and ¶0032 (e.g., internal processor of the Broadcast Computer 102)] configured to:
delay a first image by a specific time [e.g., ¶0016, ¶0038 (step 154) and/or ¶0060 (step 354)]; 
generate a digest image for the first image [¶0038 and/or ¶0060 and ¶0046: generate a modified/edited version of the live media feed];

reproduce the stored digest image [¶0057: the edited media may be queued in the broadcast computer for release after the broadcast delay has lapsed; hence the system reproduces the edited media (the generated digest image) for release];
switch from the first image to the reproduced digest image [¶0040-¶0043, specifically ¶0043: …when the broadcast computer detects a cue, it may switch automatically to modified media footage of an event];
transmit the digest image if a switching trigger is detected while the delayed first image is being transmitted [Fig. 3D, ¶0060 (steps 356-366): transmit/broadcast the modified media if a first cue is detected while the delayed output of the live media feed is being transmitted],
	wherein the digest image is generated from the first image excluding a period from a time point at which the switching trigger is detected to a time point at which a transmission restarting trigger for the first image is detected [¶0060 and ¶0040-¶0044:  the modified media (digest image) can be generated from the live media feed (first image) by using a footage filmed using a different camera angle to replace the original footage in the live media feed for a period between a time point at which the first cue (the switching trigger for the first image) is detected to a time point at which the second cue marking where the unmodified footage should resume (a transmission restarting trigger for the first image) is detected].

Claim 2 – Walker further discloses a camera configured to capture the first image [Fig. 1A (camera 104) and ¶0032].

Claim 3 – Walker further discloses the digested image is transmitted without waiting for completion of transmission of a frame of the first image immediately before the switching trigger is detected [¶0055 and ¶0044:  cue can be accurately placed before a particular act occurs (i.e., at or before a particular frame), and switching to the modified media feed (insertion of a previously recorded clip) occurs immediately without waiting for the completion of transmission of a frame of the original media feed immediately before the particular act].

Claim 4 – Walker further teaches the CPU is further configured to:
switch to the first image  [Fig. 3D, steps 364 and 356 and ¶0043-¶0044:  at the second cue marking where the unmodified footage (first image) should resume, the system switches back to broadcasting the unmodified footage (first image)]; and
transmit the first image a time point when a delay time of the delay has elapsed after detection of a transmission restarting trigger for the first image [Fig. 3D, steps 364 and 356 and ¶0043-¶0044: after detection of the second cue (a transmission restarting trigger for the first image), the process loops back to transmit the live media (i.e., resume unmodified footage) at a time point when a delay has been applied (a delayed time has elapsed)].


the digest image is generated using the first image after the record of a frame of the first image [Fig. 1B and ¶0038: in step 160 (after the record of a frame of the live event in step 152), the modified media (the digest image) is generated using the live media (using the first image)].

Claim 8 – Walker discloses the digest image is generated using the first image after a frame that is a target of transmission [Fig. 2B and ¶0058:  slow motion video (digest image) is generated using the live media feed (first image) after a frame that is a target of transmission].

Claim 9 - Walker further discloses reproduce an existing movie that is recorded in the memory in a case in which the CPU switches to the reproduced existing movie and  transmit the reproduced existing movie based on the switching trigger [¶0044: broadcast computer reproduces a previously recorded clip (an existing movie that is recorded in advance in the memory) to insert in the case in which the broadcast computer switches to the previously recorded clip and transmit the reproduced clip based on the  in accordance with the switching cue].

Claim 11 – Walker teaches reproduce an existing movie that is stored in the memory [¶0044: reproduce a previously recorded video clip] and 


Claims 13 and 14 are directed to similar limitations recited in claim 1 above, hence, claims 13 are 14 are considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2009/0144785) as applied to claim 1 above, in view of Brown et al. (US 2011/0179445), hereinafter “Brown”, and further in view of Chand et al. (US 2015/0256899), hereinafter “Chand”.

the CPU is further configured to reproduce an existing movie in a case in which the CPU switches to the reproduced existing movie and transmit the reproduced existing movie based on the switching trigger [¶0044: retrieve/reproduce the previously recorded clip (an existing movie) in a case in which the broadcast computer switches to the reproduced clip and transmit the reproduced clip based on the switching cue].
Walker is silent regarding a pluralities of existing movies are stored together with pieces of category information, and to reproduce an existing movie that is selected depending on a result of comparing a piece of category information determined from image content of the first image with pieces of category information of the plurality of existing movies.
However, in an analogous art, Brown teaches a plurality of existing movies are respectively stored together with pieces of category information [Fig. 3 (Ad Database 44), ¶0011, ¶0012 and ¶0025:  a plurality of existing ads/commercials are stored in Ad Database together with contextual info comprising category information], and
reproduce an existing movie that is selected depending on a result of comparing a piece of category information determined from contextual information of image content of the first image with  pieces of category information of the plurality of existing movies [¶0011, ¶0019, ¶0021 (steps 15-17)-¶0022 and ¶0025: reproduce an existing advertisement that is selected depending on a result of comparing a piece of contextual information (category information such as Chevrolet Corvette, Apple computer, hamburger restaurant, etc.) determined from contextual information of image content of 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of selecting an existing advertisement video from a video database based on a result of comparing a piece of contextual information determined from the television video stream with pieces of contextual information of respective existing advertisement videos taught by Brown with the technique of storing and reproducing a video clip for use in live content modification taught by Walker to enhance the usability of the system by providing another option for content modification by enabling the selection of  a video clip for use in content modification based on the context of the original content (see Brown ¶0008-¶0009).
	The combination of Walker in view of Brown is silent regarding the category information determined from image content of the first image.
	However, in an analogous art, Chand teaches the category information is determined from image content of the first image [¶0050: the image process 203 detects and identifies products in the received image, categorizes one or more products identified in the image as metadata, also see ¶0078].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of determining category information associated with an image from the image content taught by Chand with the technique generating/reproducing a video clip for use in content modification based on context of the content taught by Walker and Brown to increase user .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                              

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423